Citation Nr: 0012014	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  94-30 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine 
disorder, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left shoulder injury, currently rated as zero percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from October 1983 to 
August 1993.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a  decision of the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran has a cervical spine disorder manifested by 
some limitation of motion of the cervical spine and pain on 
certain motions.

2.  She has residuals of an injury of the left shoulder with 
complaints of occasional pain in the shoulder and crepitus on 
certain movements.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
cervical spine disorder are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5290 (1999).

2.  The criteria for a compensable rating for residuals of an 
injury of the right shoulder are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that records usually available for review in 
determining the appropriate rating in a disability claim have 
been lost or misplaced and are not available for review at 
this time.  The Board is satisfied that the RO has made all 
reasonable efforts to retrieve those records, but to no 
avail.  All information concerning the history of the 
veteran's claim prior to September 1998 is gleaned from 
rating actions dated in March 1994 and July 1995, a statement 
of the case dated in July 1994 and a supplemental statement 
of the case dated in August 1995.

During service the veteran sustained a head injury and 
cervical spine strain in July 1990.  She also reported a 
shoulder separation during service.  On VA examination in 
October 1993 she complained of aching of the neck two or 
three times weekly.  She had full range of motion of the  
neck in all directions.  She reported a popping sensation 
with crepitus of the left shoulder with flexion and 
abduction.  She reported that she could not lift more than 
ten pounds with the left hand and arm.  Examination revealed 
crepitus of the shoulder.  Range of motion of the shoulder 
was to 100 degrees abduction 180 degrees flexion and 90 
degrees internal and external rotation bilaterally.

On VA examination in October 1994 reportedly showed that the 
veteran complained of pain in the cervical region, mostly 
with hyperextension.  Putting in ceiling and light bulbs or 
combing hair caused discomfort that lasted two to three 
weeks.  Range of motion of the neck was to 30 degrees 
flexion, 30 degrees hyperextension, 40 degrees lateral 
flexion and 55 degrees rotation.  

The veteran was hospitalized at a VA facility in April and 
May 1995.  She was given cervical isometric instructions.  
She developed pain and numbness on the right side and was 
afraid to continue.  

A VA examination report shows that the veteran was examined 
in October 1998.  She reported that she was injured in 
service when a safety hatch on a personnel carrier hit her on 
the head.  She stated that she lost consciousness for a short 
period of time.  She complained of constant pain in the back 
of the neck, more on the left side.  She reported that when 
she moved the wrong way, especially a turn to the right, she 
had a sharp pain on the back of the neck for a few seconds.  
Examination revealed that forward flexion of the cervical 
spine was to 30 degrees without pain and extension was to 30 
degrees without pain.  Rotation to the right was to 55 
degrees with a grinding sound at the back of the neck.  
Rotation to the left was to 55 degrees without pain or 
grinding.  Lateral flexion to the right was to 35 degrees 
with a grinding sound at the back of the neck.  Dorsiflexion 
to the left was to 30 degrees without pain or grinding.  She 
did not report any pain in the back of the neck on doing 
range of motion.  There was no evidence of muscle atrophy or 
focal neurological signs.  X-ray of the cervical spine was 
normal.  The diagnosis was pain at the back of the neck, more 
on the left due to muscle strain and weakness.

On VA examination in September 1999, it was reported that the 
veteran was right handed.  She reported that she remembered 
an incident in service when her shoulders were x-rayed when 
she had acute pain on top of the left shoulder after lifting 
heavy cans.  She stated that she did regular exercise 
including weight lifting and that she could use her left 
shoulder in weight lifting, but particular motions of the 
left shoulder caused sharp pain and a click on top of the 
shoulder.  She had never noticed any swelling, deformity, 
stiffness, heat, redness, instability, locking, fatigability, 
lack of endurance or motor incoordination.  She had had no 
episodes of dislocation or recurrent subluxation of the left 
shoulder.  Examination revealed no swelling of the left 
shoulder.  There was mild crepitus in the acromioclavicular 
joint on stress testing which was worse when the shoulder was 
abducted to about 95 degrees and extended about 10 degrees 
and internally rotated.  She had full range of motion of the 
left shoulder.  X-rays did not reveal any abnormality.  X-
rays with weight bearing revealed no evidence of 
acromioclavicular separation.  The diagnosis was minimal left 
acromioclavicular joint instability.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  Where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1999).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1 (1999); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran has pain at the back of the neck, more on the 
left due to muscle strain and weakness.  She has some 
limitation of motion of the cervical spine and pain on 
certain motions.  The rating schedule provides a 10 percent 
rating for slight limitation of the cervical spine.  A 20 
percent rating is provided where there is moderate limitation 
of motion of the cervical spine.  A 30 percent rating is 
provided where there is severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Code 5290 (1999).  The 
evidence does not demonstrate that the veteran has more than 
moderate limitation of motion of the cervical spine or other 
symptomatology resulting from cervical strain to warrant a 
disability rating higher than 20 percent for cervical strain 
and weakness.

The objective findings on examinations do not demonstrate 
sufficient evidence of disability to justify the assignment 
of a rating in excess of 20 percent under the schedular 
standards.  The veteran has complaints of pain on motion and 
functional loss due pain is considered in establishing a 
rating in cases involving joints.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The Board has considered the veteran's contentions concerning 
pain, but concludes that in the absence of greater objective 
manifestations of functional impairment, there is no basis 
for assigning a higher rating for disability of the cervical 
spine in this case.

The veteran has residuals of a left (minor) shoulder injury.  
A 20 percent rating is provided for limitation of motion of 
the arm of the minor extremity where motion is limited to the 
shoulder level or where motion is limited to midway between 
the side and the shoulder level.  A 30 percent rating is 
provided where motion is limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Code 5201 (1999).  While the evidence 
shows that the veteran has occasional pain in the left 
shoulder and mild crepitus, she had full range of motion of 
the  shoulder on VA examination.  She had no swelling, 
deformity, stiffness, heat, redness, instability, locking, 
fatigability, lack of endurance, motor incoordination, 
episodes of dislocation or recurrent subluxation of the left 
shoulder and x-rays revealed no abnormality.  Accordingly, 
the Board finds no basis to justify a compensable rating 
under the above cited provisions of Code 5201 of the rating 
schedule.  She has considerable motion of the shoulder beyond 
the shoulder level.  The Board has considered the veteran's 
contentions concerning pain, but concludes that her pain does 
not cause functional impairment sufficient to justify a 
compensable rating. 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.59 
(1999); DeLuca.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that either of the veteran's 
disabilities currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that neither 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned ratings).  Moreover, no condition is shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand 
either claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A rating in excess of 20 percent for a cervical spine 
disorder is denied.  

A compensable rating for residuals of an injury of the right 
shoulder is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

